         Case 6:18-mj-00236-MK          Document 16       Filed 12/05/18        Page 1 of 2

                                                           RECVD 05 DEC   ·rn 1s:cr3 USDC·ORE
BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
JOSEPH H. HUYNH
Assistant United States Attorney
Joseph.Huynh@usdoj.gov
405 East 8th Ave., Suite 2400
Eugene, Oregon 97401-2708
Telephone: (541) 465-6771
Attorneys for the United States of America


                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


UNITED STATES OF AMERICA                                            Case No. 6:18-MJ-00236-MK


               v.                                                MOTION FOR ORDER FOR
                                                          COMPETENCY EVALUATION AND
TODD GIFFEN,                                               PSYCHIATRIC EXAM PURSUANT
                                                          TO 18 U.S.C. § § 4241(b) AND 4242(a)
               Defendant.


       The United States of America, by and through Billy J. Williams, United States Attorney

for the District of Oregon, and Joseph H. Huynh, Assistant United States Attorney, hereby

respectfully submits this motion for an evaluation of the mental competency of defendant Todd

Giffen pursuant to 18 U.S.C. § 4241(b) and a psychiatric evaluation based on defendant's notice

pursuant to Federal Rule of Criminal Procedure 12.2 of his intent to rely on the defense of insanity,

pursuant to 18 U.S.C. § 4242(a).

       Defendant has been charged by criminal complaint with violations of 18 U.S.C. § 875(c)

(threats via interstate communications) and 18 U.S.C. § 2261A (stalking). He is currently detained.

Given the nature of these offenses, the Defendant's medical history and his comments' and actions

in his proceedings, there is reasonable cause to believe that defendant may presently be suffering
MOTION FOR ORDER FOR COMPETENCY EVALUATION                                                 Page 1
         Case 6:18-mj-00236-MK           Document 16       Filed 12/05/18      Page 2 of 2




from a mental disease or defect rendering hi1~ mentally incompetent to the.extent that he is unable

to understand the nature and consequences of the proceedings against him or to assist properly in ·

his defense. Therefore, a competency evaluation pursuant to 18 U.S.C. § 4241(b) should be

ordered. Defense counsel has no position on this issue.

       Furthermore, the defense has indicating the defendant plans to assert an insanity defense

pursuant to Federal Rule of Criminal Procedure 12.2. Therefore, the government also moves for

a psychiatric or psychological examination pursuant to 18·U.S.C. § 4242(a).

       A psychiatric or psychological examination of defendant should be conducted by a licensed

or certified psychiatrist or psychologist, and that a psychiatric or psychological report be filed with

the court, pursuant to the provisions of 18 U.S.C. § 4247(b) and (c). Given that defendant is

currently in custody and is a danger to the community and a risk of flight, pursuant to 18 U.S.C. §

4247(b), the defendant should be committed to the custody of the Attorney General for placement

at a suitable facility for a reasonable period, not to exceed 45 days unless reasonable extensions

are sought by the director of the facility, for purposes of conducting the examination

       ~fter the report is produced, the parties will file all appropriate motions with the Court.

       Dated this 5th day of December 2018.

                                                        Respectfully submitted, ·

                                                        BILLY J. WILLIAMS
                                                        United States Attorney

                                                        s/ Joseph H Huynh
                                                        JOSEPH H. HUYNH
                                                        Assistant United States Attorney




MOTION FOR ORDER FOR COMPETENCY EVALUATION                                                     Page2
